ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by the court of one count of murder in the second degree, § 565.021, RSMo 19941, one count of assault in the first degree, § 565.050, and two counts of armed criminal action, § 575.015, for which he was sentenced to two concurrent terms of life imprisonment consecutive to two additional terms of life imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion *587reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 1994